Fourth Court of Appeals
                               San Antonio, Texas
                                    October 20, 2015

                                  No. 04-14-00897-CV

                 IN THE ESTATE OF WILLIAM THOMAS BOOTH,

                    From the Probate Court No 2, Bexar County, Texas
                             Trial Court No. 2012-PC-2786
                        Honorable Tom Rickhoff, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Extension of Time to File Brief is GRANTED.




                                               _________________________________
                                               Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court